CheistiaNSON, J.
(concurring). I concur in an affirmance on the ground stated in ¶ 3 of the syllabus, namely, that the defendant, school corporation, in providing swings and other playground apparatus ivas engaged in a governmental enterprise. In other words, I believe the case falls within the rule announced in Moulton v. Fargo, 39 N. D. 502, L.R.A.1918D, 1108, 167 N. W. 717. It is a well-settled common-law rule “that no private action can be maintained against a municipal corporation for the neglect of a public duty imposed upon it by law for the benefit of the public, and from the performance of which the corporation receives no pecuniary profit.” And “as respects what are sometimes called ‘quasi municipal corporations’ such as counties, townships, and school districts, this is the rule everywhere, without exception.” Snider v. St. Paul, 51 Minn. 466, 18 L.R.A. 151, 53 N. W. 763. This rule, as regards a quasi municipal corporation, was recognized and enforced in the early history of this state. Vail v. Amenia, 4 N. D. 239, 59 N. W. 1092. The rule as thus recognized and enforced has never been departed from since. If the rule is wrong the legislature has. ample power to change it. It is the duty of the courts to enforce the law as it exists.
Birdzell, Oh. J"., and Robinson, J., concur.